
	
		II
		111th CONGRESS
		2d Session
		S. 3159
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2010
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend Public Law 101–377 to revise the boundaries of
		  the Gettysburg National Military Park to include the Gettysburg Train Station,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gettysburg National Military Park
			 Expansion Act of 2010.
		2.Gettysburg
			 National Military Park expansion
			(a)Gettysburg
			 National Military Park boundary revisionSection 1 of Public Law 101–377 (16 U.S.C.
			 430g–4) is amended by adding at the end the following:
				
					(d)Additional
				landIn addition to the land described in subsections (a) and
				(b), the park shall include—
						(1)the property
				commonly known as the Gettysburg Train Station (including land
				located in close proximity to the Gettysburg Train Station) that is—
							(A)located in the
				Borough of Gettysburg; and
							(B)depicted on the
				map entitled Gettysburg National Military Park, Proposed
				Boundary, numbered 305/80,045, and dated September 2008; and
							(2)the property that
				is—
							(A)located adjacent
				to Plum Run in Cumberland Township; and
							(B)depicted on the
				map entitled Gettysburg National Military Park, Proposed Boundary
				Addition, numbered 305/80,046, and dated February
				2009.
							.
			(b)Acquisition and
			 disposal of landSection 2(a)
			 of Public Law 101–377 (16 U.S.C. 430g–5(a)) is amended—
				(1)by striking The Secretary
			 and inserting the following:
					
						(1)In
				generalThe Secretary
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)Acquisition of
				publicly owned land
							(A)In
				generalSubject to
				subparagraph (B), the Secretary may acquire only by purchase from a willing
				seller publicly owned property that is located within the property described in
				section 1(d)(1) if the Secretary determines that efforts to acquire the
				property without cost have been exhausted.
							(B)Eminent
				domainThe Secretary may not
				acquire by eminent domain property that is located within the property
				described in section
				1(d)(1).
							.
				
